                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


CALVIN J. PIRTLE,

                       Plaintiff,

               v.                                              Case No. 19-C-1078

DAVE BROOKS and
STEVE SCHUELER,

                       Defendants.


                       ORDER GRANTING DEFENDANTS’ MOTION
                         FOR PARTIAL SUMMARY JUDGMENT


       Plaintiff Calvin J. Pirtle, a Muslim inmate, who is serving a state prison sentence at Green

Bay Correctional Institution and representing himself, filed this action alleging that Defendants

Dave Brooks and Steve Schueler violated his constitutional rights. In particular, Pirtle asserts that

Brooks and Schueler violated his First Amendment right to freedom of religion and his Fourteenth

Amendment equal protection rights by serving him meals containing pork that did not satisfy the

requirements of his Muslim faith and that Brooks served him cereal that contained pork-based

gelatin in retaliation of his inmate complaints. This matter comes before the court on Defendants’

motion for partial summary judgment on exhaustion grounds. Defendants assert that Pirtle’s

retaliation claim must be dismissed because he has failed to exhaust his administrative remedies

for that claim. For the reasons that follow, I find that Pirtle has failed to exhaust his administrative

remedies as required by the Prison Litigation Reform Act (PLRA). Therefore, Defendants’ motion

for partial summary judgment will be granted and Pirtle’s retaliation claim against Brooks will be

dismissed.




         Case 2:19-cv-01078-WCG Filed 07/08/20 Page 1 of 5 Document 32
                                        BACKGROUND 1

       On May 13, 2019, Pirtle submitted complaint GBCI-2019-8793 stating that he had received

Marshmallow Mateys inside his meal that morning for Ramadan. Defs.’ Proposed Findings of

Fact ¶ 1, Dkt. No. 24. Pirtle noted in the complaint that gelatin is an animal-based product

containing pork. Id. ¶ 2. Pirtle explained that, after he talked to the sergeant, the sergeant emailed

the kitchen about the incident, and kitchen staff called and spoke with David Brooks. Id. Pirtle

asserted that Brooks told him that gelatin is not animal based and that he would continue to receive

the cereal. Id. Pirtle did not allege anywhere in the complaint that the cereal was served in

retaliation for filing inmate complaints.

       The Institution Complaint Examiner (ICE) spoke with Food Service Administrator

Markee, who reviewed the ingredients for the two cereals provided during Ramadan and found

they did not contain gelatin. Id. ¶ 3. On May 28, 2019, the ICE recommended dismissing the

complaint. Id. The reviewing authority, Warden Pollard, dismissed the complaint on May 30,

2019. Id. ¶ 4. Pirtle appealed the dismissal to the Corrections Complaint Examiner (CCE) on June

11, 2019. Id. ¶ 5. The CCE contacted the DOC Dietetic Services Director, who reviewed the

material and found that Marshmallow Mateys contains a gelatin made from a pork substance. As

a result, the institution stopped serving the food item. Id. ¶ 6. The CCE recommended affirming

the complaint and appeal on June 24, 2019. Id. ¶ 7. The Office of the Secretary affirmed the

appeal on July 16, 2019. Id. ¶ 8.




1
  Because Pirtle failed to respond to Defendants’ proposed findings of fact in accordance with
Civil L.R. 56, those facts are deemed admitted for the purposes of summary judgment. See Civil
L.R. 56(b)(4); Smith v. Lamz, 321 F.3d 680, 683 (7th Cir. 2003) (“We have consistently held that
a failure to respond by the nonmovant as mandated by the local rules results in an admission.”).
                                                  2

         Case 2:19-cv-01078-WCG Filed 07/08/20 Page 2 of 5 Document 32
                                      LEGAL STANDARD

       Summary judgment is appropriate when the moving party shows that the is no genuine

dispute as to any material fact and that the movant is entitled to judgment as a matter of law. Fed.

R. Civ. P. 56(a). The moving party has the burden of showing that there are no facts to support

the nonmoving party’s claim. Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). All reasonable

inferences are construed in favor of the nonmoving party. Foley v. City of Lafayette, 359 F.3d

925, 928 (7th Cir. 2004). The party opposing the motion for summary judgment must “submit

evidentiary materials that set forth specific facts showing that there is a genuine issue for trial.”

Siegel v. Shell Oil Co., 612 F.3d 932, 937 (7th Cir. 2010) (citations omitted). Summary judgment

is properly entered against a party “who fails to make a showing sufficient to establish the existence

of an element essential to the party’s case, and on which that party will bear the burden of proof at

trial.” Parent v. Home Depot U.S.A., Inc., 694 F.3d 919, 922 (7th Cir. 2012) (internal quotation

marks omitted).

                                            ANALYSIS

       Defendants assert that the retaliation claim should be dismissed because Pirtle failed to

exhaust his administrative remedies. The PLRA provides that a prisoner cannot assert a cause of

action under federal law “until such administrative remedies as are available are exhausted.” 42

U.S.C. § 1997e(a); see also Woodford v. Ngo, 548 U.S. 81, 93 (2006) (holding that the PLRA

requires proper exhaustion of administrative remedies). Exhaustion requires that a prisoner

comply with the rules applicable to the grievance process at the inmate’s institution. Pozo v.

McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002). A plaintiff’s failure to properly exhaust each

step of the process constitutes a failure to exhaust available administrative remedies. Id. The

exhaustion requirement “applies to all inmate suits about prison life, whether they involve general



                                                  3

         Case 2:19-cv-01078-WCG Filed 07/08/20 Page 3 of 5 Document 32
circumstances or particular episodes, and whether they allege excessive force or some other

wrong.” Porter v. Nussle, 534 U.S. 526, 532 (2002). The purpose of § 1997e(a) is to “permit the

prison’s administrative process to run its course before litigation begins.” Dole v. Chandler, 438

F.3d 804, 809 (7th Cir. 2006) (quoting Cannon v. Washington, 418 F.3d 714, 719 (7th Cir. 2005));

see also Kaba v. Stepp, 458 F.3d 678, 684 (7th Cir. 2006).

       Wisconsin has implemented the Inmate Complaint Review System (ICRS) under which

inmate grievances concerning prison conditions or the actions of prison officials are “expeditiously

raised, investigated, and decided.” Wis. Admin. Code § DOC 310.01. Under the ICRS, an inmate

must file a complaint with the institutional complaint examiner (ICE) within 14 calendar days after

the events giving rise to the complaint occur, unless good cause exists to excuse a delay. Id. § DOC

310.07(2). The ICE has the authority to return, investigate, or reject the complaint. Id. § DOC

310.10. The inmate may appeal the rejection of the complaint to the appropriate reviewing

authority within 10 calendar days. Id. § DOC 310.10(10). The reviewing authority shall make a

decision within 15 days following receipt of the recommendation or appeal of a rejected complaint.

Id. § DOC 310.11(1). The reviewing authority’s decision is final. An inmate may appeal the

reviewing authority’s decision within 14 days after the date of the decision by filing a typed or

legibly printed request for review with the correction complaint examiner (CCE). Id. § DOC

310.12(1). After reviewing an appeal, the CCE recommends a decision to the Department of

Corrections (DOC) Secretary, who adopts or rejects the recommendation. Id. §§ DOC 310.12;

DOC 310.13. The failure to properly exhaust each step of the grievance process before filing a

lawsuit constitutes a failure to exhaust administrative remedies. Pozo, 286 F.3d at 1025.

       Defendants maintain that Pirtle failed to exhaust his available administrative remedies with

respect to his retaliation claim because he did not pursue each step within the administrative



                                                 4

         Case 2:19-cv-01078-WCG Filed 07/08/20 Page 4 of 5 Document 32
process before filing his lawsuit. Although Pirtle filed a complaint stating that he had received

Marshmallow Mateys one morning during Ramadan, he did not state that the act was one of

retaliation, nor did he file a separate complaint for retaliatory conduct. Pirtle concedes that he

never filed an inmate grievance complaining of retaliation. Instead, he asserts that he did not file

an inmate complaint about the retaliation because he did not learn of the retaliatory conduct until

four months after the incident and that the complaint would have been late since it would have

been made outside of the 14 days to file required by the ICRS. Pl.’s Reply to Defs.’ Brief in

Support of Motion for Partial Summary on Exhaustion Grounds, Dkt. No. 26 at 3. But Wis.

Admin. Code § DOC 310.07 provides that, “at the discretion of the ICE, a late complaint may be

accepted for good cause.” Wis. Admin. Code § DOC 310.07(2). Here, Pirtle made no effort to file

a late complaint once he discovered the alleged retaliation and request that the complaint be

accepted for good cause based on the fact that he only recently discovered that Brooks served him

cereal that contained pork-based gelatin in retaliation of his inmate complaints. Therefore, Pirtle

failed to exhaust his administrative remedies as required. When the failure to exhaust is the

prisoner’s fault, his claim must be dismissed. See Pavey v. Conley, 544 F.3d 739, 742 (7th Cir.

2008). Accordingly, the court will grant Defendants’ motion for partial summary judgment.

                                         CONCLUSION

       For these reasons, Defendants’ motion for partial summary judgment on exhaustion

grounds (Dkt. No. 22) is GRANTED. Pirtle’s retaliation claim is dismissed. Dispositive motions

must be filed within 30 days of the date of this order.

       SO ORDERED at Green Bay, Wisconsin this 8th day of July, 2020.

                                                      s/ William C. Griesbach
                                                      William C. Griesbach
                                                      United States District Judge



                                                 5

         Case 2:19-cv-01078-WCG Filed 07/08/20 Page 5 of 5 Document 32
